Citation Nr: 0737126	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a scar as a residual of a fracture of the 
mandible and zygoma.

2.  Entitlement to a disability rating in excess of 10 
percent for osteochondroma of the left femur.

3.  Entitlement to a compensable disability rating for a left 
temporal bone fracture.

4.  Entitlement to a compensable disability rating for 
epididymitis.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which continued 10 percent disability 
ratings for scars over the left cheek and supraorbital region 
with a simple common fracture of the left mandible and zygoma 
and osteochondroma of the left femur and continued 
noncompensable disability ratings for a left temporal bone 
fracture and epididymitis.  


FINDINGS OF FACT

1.  The veteran's scar as a residual of a fracture of the 
mandible and zygoma is not characterized by visible or 
palpable tissue loss; either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, 
eyes, ears, cheeks, lips); or by two or three of the 
following characteristics of disfigurement:  scar 5 or more 
inches (13 or more centimeters (cm.)) in length, scar at 
least 1/4 inch wide at the widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to the 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.), skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.), underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.), or skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

2.  The veteran's osteochondroma of the left femur is not 
characterized by limitation of motion of the left knee to 30 
degrees flexion or 15 degrees extension or by limitation of 
motion of the left thigh to 30 degrees flexion or 10 degrees 
abduction. 

3.  The veteran's left temporal bone fracture is not 
characterized by limitation of motion of the inter-incisal 
range to 31 to 40 millimeters or limitation of motion of the 
range of lateral excursion to 0 to 4 millimeters.  

4.  The veteran's epididymitis is not characterized by 
complete atrophy of both testes. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a scar as a residual of a fracture of the 
mandible and zygoma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-
4.10, 4.118, Diagnostic Code 7800 (2007).    

2.  The criteria for a disability rating in excess of 10 
percent for osteochondroma of the left femur have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 
5252, 5253, 5260, 5261 (2007).    

3.  The criteria for a compensable disability rating for a 
left temporal bone fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 9999-9905 (2007).    

4.  The criteria for a compensable disability rating for 
epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1-4.10, 4.115b, Diagnostic Codes 7523, 7599 
(2007).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the present case, an October 2004 letter 
satisfied the four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for increased evaluations have not been met, no 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The appellant was 
afforded VA medical examinations in November and December 
2004 and January 2005.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Increased rating - scar as a residual of a fracture of the 
mandible and zygoma

The veteran asserts that his service-connected scar as a 
residual of a fracture of the mandible and zygoma is more 
severe than the assigned 10 percent disability rating 
suggests and that his disability warrants a higher rating.  
The veteran is service-connected at a 10 percent disability 
rating under Diagnostic Code 7800, pertaining to scars of the 
face.  Under Diagnostic Code 7800, a 10 percent rating for 
facial scars is warranted where there is evidence of one of 
the following eight characteristics of disfigurement:  scar 5 
or more inches (13 or more cm.) in length, scar at least 1/4 
inch wide at the widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to the 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.), skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.), underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.), or skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  A 30 percent rating is 
warranted when the scar is characterized by visible or 
palpable tissue loss; either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, 
eyes, ears, cheeks, lips); or two or three of the eight 
characterisitics of disfigurement listed above.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

A January 2005 VA scars examination report reflects the 
examiner's observations that the veteran had a superficial 
scar underneath his left eye that measured three centimeters 
by one millimeter and a superficial scar in the supraorbital 
region that measured 2 centimeters by 1 millimeter.  There 
was no pain, adherence to underlying tissue or instability.  
The texture of the skin was not irregular, atrophic, shiny or 
scaly.  There were no elevations or depressions of the scars.  
The scars were not deep, had no inflammation, edema or keloid 
formation and had no hypo- or hyper-pigmentation.  There was 
no gross distortion of any feature or set of features of the 
face, no induration or inflexibility of the skin, no 
limitation of motion due to the scars and no disfigurement.  
The diagnosis was status post cheek bone injury with scar 
formation and status post left supraorbital injury with scar 
formation.  

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a 30 percent rating 
for his facial scars.  His scars are not characterized by 
visible or palpable tissue loss, gross distortion or 
asymmetry of one feature or paired set of features or two or 
three of the eight characterisitics of disfigurement.  His 
scars are well healed and barely visible, are less than 5 
inches in length and one-quarter inch in width, are not 
adherent to the underlying tissue and do not show any skin 
problems or missing tissue in an area exceeding 6 square 
inches.  The evidence of record clearly weighs against the 
assignment of a 30 percent disability rating for the 
veteran's scar as a residual of a fracture of the mandible 
and zygoma.  

The preponderance of the evidence is against the assignment 
of a higher rating for the veteran's scar as a residual of a 
fracture of the mandible and zygoma.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  There is no evidence of record that 
the veteran's service-connected scar causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  

Increased rating - osteochondroma of the left femur

The veteran asserts that his service-connected osteochondroma 
of the left femur is more severe than the assigned 10 percent 
disability rating suggests and that his disability warrants a 
higher rating.  The veteran is service-connected at a 10 
percent disability rating under Diagnostic Code 5015.  Under 
Diagnostic Code 5015, new growths of bones are evaluated on 
the basis of limitation of motion of the involved joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5015.  As the veteran's 
disability rating involved his femur, the Board has 
considered rating under the limitation of motion of his hip 
and his knee.

Limitation of motion of the hip is rated under 5252 for 
limitation of flexion of the hip and 5253 for impairment of 
the thigh.  Under Diagnostic Code 5252, a 10 percent 
disability rating is warranted for limitation of flexion of 
the thigh to 45 degrees and a 20 percent disability rating is 
warranted for limitation of flexion of the thigh to 30 
degrees.  Under Diagnostic Code 5253, a 10 percent disability 
rating is warranted for limitation of impairment of the thigh 
that results in limitation of adduction to the extent that 
the individual cannot cross his legs, or limitation of 
rotation to the extent the individual cannot toe-out more 
than 15 degrees with the affected leg.  A 20 percent 
disability rating is warranted with impairment of the thigh 
that results limitation of abduction to the extent that 
motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5252, 5253.

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 for limitation of flexion of the knee and 5261 for 
limitation of extension of the knee.  Under Diagnostic Code 
5260, a 10 percent disability rating is warranted for flexion 
limited to 45 degrees, and a 20 percent disability rating is 
warranted for flexion limited to 30 degrees.  Under 
diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees and a 20 
percent disability rating is warranted for extension limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

A November 2004 VA joints examination report reflects the 
veteran's range of motion of his left hip to be flexion of 0 
to 125 degrees, extension of 0 to 30 degrees, abduction of 0 
to 25 degrees, adduction 0 to 45 degrees, external rotation 0 
to 60 degrees and internal rotation 0 to 40 degrees.  All 
range of motion was pain free.  The veteran had no tenderness 
in the left hip, had full strength of 5/5 in iliopsoas, 
gluteus maximus, hip adductors and abductors.  There was no 
pain elicited upon moving hip against resistance.  Range of 
motion of the veteran's left knee is flexion to 140 degrees 
and extension to 0 degrees, pain free.  Instability test in 
the left knee from medial and lateral collateral ligaments, 
varus valgus, anterior-posterior crucial ligaments stress 
test and McMurrays tests were negative.  There was no 
tenderness upon palpation at any place in the knee.  Manual 
muscle testing of the left knee showed 5/5 strength for left 
quadriceps and left hamstring.  There was a palpable mass at 
the left femoral area specifically, at tempe fasciae latae 
and vastus lateralis of the quadriceps muscle.  The examiner 
noted that the mass was not affecting the hip or knee joint.  
The examiner observed that the veteran was able to move his 
left leg against resistance without weakness or fatigue.  
There was some pain elicited.  When the veteran was asked to 
perform repetitive squatting, it elicited pain in the left 
quadriceps muscle.  There was no edema, effusion, 
instability, weakness, tenderness, redness or heat in the 
veteran's hips or knees.  There was no ankylosis present in 
the hip and knee joints.  A contemporaneous x-ray showed a 
left osteochondroma.  The diagnosis was osteochondroma at the 
left femur, with range of motion of the joint articulations 
(hip and/or knee) not affected by pain, weakness or 
fatiguability. There was still pain upon palpation along the 
left vastus lateralis muscle, as well as in tensor fasciae 
latae but without any joint involvement.  

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a 20 percent for his 
left femur disability.  The flexion range of motion of his 
thigh is not limited to 30 degrees and he does not have 
impairment of his thigh that results in limitation of 
abduction to where motion is lost beyond 10 degrees, which 
would warrant a 20 percent disability rating under Diagnostic 
Codes 5252 and 5253.  In addition, the range of motion of his 
knees is not limited to 30 degrees of flexion or 15 degrees 
extension, which would warrant a 20 percent disability rating 
under Diagnostic Codes 5260 and 5261, respectively.

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable 
under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 
59990 (2004).  However, in this case, as the veteran has full 
range of motion of his knee, his left femur disability does 
not warrant compensable disability ratings in flexion or 
extension of the knee, and separate ratings would not be 
applicable.  

Even factoring in the Deluca provisions for pain on motion, 
the veteran's left femur disability would not warrant a 
higher rating, as his range of motion was pain free for both 
his left hip and his left knee.  The Board notes that the 
veteran's current disability rating, which was originally 
granted in 1955, is protected and cannot be reduced since it 
has consistently been in effect for more than 20 years.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.951(b) (2007).

The Board has considered other diagnostic codes for rating 
disabilities of the knee and hip, but they are not applicable 
here as the clinical findings do not reflect that the veteran 
has a diagnosis of, or symptomatology that would be 
equivalent or analogous to, ankylosis of the hip or knee, 
flail joint of the hip, impairment or malunion of the hip, 
recurrent subluxation or lateral instability of the knee, 
dislocated cartilage of the knee, or impairment of the tibia 
and fibula to warrant a higher rating under 38 C.F.R. § 
4.71a, Diagnostic Codes 5250, 5254, 5255, 5256, 5257, 5258 or 
5262 (2007).

The preponderance of the evidence is against the assignment 
of a higher rating for the veteran's osteochondroma of the 
left femur.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
There is no evidence of record that the veteran's service-
connected osteochondroma of the left femur causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  

Increased rating - left temporal bone fracture

The veteran asserts that his service-connected left temporal 
bone fracture is more severe than the assigned noncompensable 
disability rating suggests and that his disability warrants a 
compensable rating.  The veteran is service-connected at 
noncompensable disability rating under Diagnostic Codes 9999-
9905.  Disabilities may be rated by analogy to a closely 
related disease where the functions affected and the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2007).  The veteran's left temporal 
bone fracture is rated at a noncompensable disability rating 
under Disanostic Code 9905 for limitation of motion of 
temporomandibular articulation as the anatomical location and 
the functions affected are closely analogous.  Under 
Diagnostic Code 9905, a ten percent disability rating is 
warranted when there is limitation of motion of the inter-
incisal range to 31 to 40 millimeters or limitation of motion 
of the range of lateral excursion to 0 to 4 millimeters.  
38 C.F.R. § 4.149, Diagnostic Code 9905.

A December 2004 VA dental examination report reflects the 
veteran's range of motion of his intercisal range to be 55 
millimeters and that there was no limitation of motion on 
lateral excursion.  The examiner noted that evidence of 
retained roots and generalized severe periodontitis are not 
related to facial trauma.  The examiner concluded that there 
was no sequelae from facial trauma found in the examination.

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a compensable 
disability rating for his left temporal bone fracture.  To 
warrant a compensable disability rating , his intercisal 
range of motion would need to be limited to 40 millimeters; 
however, at his December 2004 examination, his intercisal 
range was measured at 55 millimeters.  In addition, he did 
not have any limitation of motion on lateral excursion. 

The preponderance of the evidence is against the assignment 
of a higher rating for the veteran's left temporal bone 
fracture.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
There is no evidence of record that the veteran's service-
connected left temporal bone fracture causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  

Increased rating - epididymitis

The veteran asserts that his service-connected epididymitis 
is more severe than the assigned noncompensable disability 
rating suggests and that his disability warrants a 
compensable rating.  The veteran is service-connected at 
noncompensable disability rating under Diagnostic Codes 7599-
7523.  Disabilities may be rated by analogy to a closely 
related disease where the functions affected and the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2007).  The veteran's epididymitis 
is rated at a noncompensable disability rating under 
Diagnostic Code 7523 for complete atrophy of the testes.  
Under Diagnostic Code 7523, a noncompensable disability 
rating is assigned when there is atrophy of one testis and a 
20 percent disability rating is assigned when there is 
atrophy of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 
7523.

A November  2004 VA genitourinary examination report reflects 
the diagnosis of trauma to the right intrascrotal sac while 
in active service producing the right inguino scrotal hernia 
that was operated on and healed and traumatic epididymitis 
which is healed. 

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a compensable 
disability rating for his epididymitis.  To warrant a 
compensable disability rating, he would need to have atrophy 
of both testes; however, at his November 2004 VA examination, 
the veteran had a healed right inguino scrotal hernia and 
healed traumatic epididymitis on the right side.  This does 
not warrant a 20 percent disability rating under Diagnostic 
Code 7523.  

The preponderance of the evidence is against the assignment 
of a higher rating for the veteran's epididymitis.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  There is no 
evidence of record that the veteran's service-connected 
epididymitis causes marked interference with employment, or 
necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  


ORDER

A disability rating in excess of 10 percent for a scar as a 
residual of a fracture of the mandible and zygoma is denied.

A disability rating in excess of 10 percent for 
osteochondroma of the left femur is denied.

A compensable disability rating for a left temporal bone 
fracture is denied.

A compensable disability rating for epididymitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


